Citation Nr: 1525387	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-31 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic body pain.  

2.  Entitlement to service connection for chronic body pain. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis.

4.  Entitlement to service connection for arthritis.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for lumbar radiculopathy.

8.  Entitlement to service connection for a lumbar spine disability.  

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical stenosis.  

10.  Entitlement to service connection for a cervical spine disability.

11.  Entitlement to service connection for a right knee disability, to include as secondary to lumbar and/or cervical spine disabilities.  

12.  Entitlement to service connection for a left knee disability, to include as secondary to lumbar and/or cervical spine disabilities.  

13.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a December 2013 rating decision issued by the RO in St. Petersburg, Florida.  

A Board hearing was held in November 2014.  A transcript is of record.  

At the November 2014 hearing, the Veteran was represented by David Davidson.  He subsequently filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, naming Kenneth LaVan as his representative. 

The Board is reopening the claims for service connection for chronic body pain, arthritis, hypertension, lumbar radiculopathy, and cervical stenosis below.  In light of the evidence of record, the reopened claims regarding the lumbar and cervical spine have been characterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The RO denied service connection for bilateral hearing loss in a November 2011 rating decision.  The Veteran submitted new and material evidence within one year of issuance of that rating decision.  See 38 C.F.R. § 3.156(b) (2014).  The RO confirmed and continued the previous denial of service connection for bilateral hearing loss in the December 2013 rating decision.  The claim for service connection for bilateral hearing loss is being considered on a de novo basis because of the submission of new and material evidence within one year of the November 2011 rating decision.    

The Veteran requested a Board hearing in his January 2015 VA Form 9 (Substantive Appeal), perfecting an appeal of the claim for service connection for bilateral hearing loss.  He has not been afforded a Board hearing with regard to this issue; however, in light of the favorable decision below, the Board finds that a hearing on this issue is not necessary and there is no prejudice to the Veteran by proceeding with this portion of the appeal.  

May 2007 MRIs of the right and left knees indicate that the Veteran had bilateral knee instability most likely due to severe multilevel spinal stenosis.  Accordingly, the issues of entitlement to service connection for right and left knee disabilities have been characterized as reflected on the title page.  Additionally, evidence of record suggests that the Veteran's hypertension may be related to medication used to treat his knee conditions and pain and/or pain itself.  Therefore, the claim for service connection for hypertension has been characterized as reflected on the title page.  

The issues of entitlement to service connection for chronic body pain, arthritis, hypertension, a lumbar spine disability, a cervical spine disability, a right knee disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2005 rating decision, the RO denied service connection for chronic body pain, arthritis, hypertension, lumbar radiculopathy, and cervical stenosis; the Veteran was notified of the August 2005 rating decision via a September 2005 letter, but did not perfect a timely appeal of this decision and new and material evidence was not received within one year of the denial.  

2.  At the time of issuance of the August 2005 rating decision, the record did not include evidence of a nexus between the Veteran's chronic body pain, arthritis, hypertension, lumbar radiculopathy, and/or cervical stenosis and service.  

3.  Evidence associated with the claims file since the August 2005 rating decision includes statements from the Veteran describing in-service injuries to his neck and back from parachute jumps; a June 2007 VA treatment record reflecting that the Veteran described bilateral elbow and shoulder pain with an onset in 1980; an August 2007 VA treatment record reporting that the Veteran had osteoarthritis in his neck and back secondary to 200 jumps; a September 2007 VA treatment record documenting the Veteran's complaints of shoulder pain since service; a September 2007 VA treatment record reflecting a diagnosis of generalized osteoarthritis in the lumbar spine, lumbar spine herniated disc at L5-S1, and bulging discs at other levels with moderate central canal stenosis at L3-L4 and with other levels of mild canal stenosis, which the physician opined was most likely a result of the Veteran's jumps as a paratrooper; a December 2009 VA treatment record reporting that the Veteran described hypertension diagnosed in 1974; and the November 2014 hearing testimony, reflecting the Veteran's report of in-service treatment for hypertension with continuous treatment from service to the present and his report of in-service injuries to the back and cervical spine with the same kind of symptoms from service to the present.   

4.  The evidence associated with the claims file since the August 2005 rating decision is neither cumulative nor redundant of the evidence already of record, and raises a reasonable possibility of substantiating the claims for service connection for chronic body pain, arthritis, hypertension, lumbar radiculopathy, and cervical stenosis.  

5.  The Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

6.  The Veteran's contentions regarding in-service acoustic trauma are credible and consistent with the circumstances of his service.  

7.  An October 2010 VA examiner opined that the Veteran's hearing loss was at least as likely as not caused by or a result of military acoustic trauma.  





CONCLUSIONS OF LAW

1.  The RO's August 2005 rating decision denying service connection for chronic body pain, arthritis, hypertension, lumbar radiculopathy, and cervical stenosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  As pertinent evidence received since the August 2005 rating decision is new and material, the criteria for reopening the claims for service connection for chronic body pain, arthritis, hypertension, lumbar radiculopathy, and cervical stenosis are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

The petition to reopen the claim for service connection for chronic body pain is granted.  

The petition to reopen the claim for service connection for arthritis is granted.  

The petition to reopen the claim for service connection for hypertension is granted.  

The petition to reopen the claim for service connection for lumbar radiculopathy is granted.  

The petition to reopen the claim for service connection for cervical stenosis is granted.  

Service connection for bilateral hearing loss is granted.  


REMAND

Remand is required to obtain outstanding evidence and to obtain additional medical opinions.  

The Veteran was afforded VA examinations to obtain etiological opinions regarding his claimed hypertension, lumbar spine, cervical spine, and right and left knee disabilities in December 2012.  The examiner provided negative nexus opinions regarding the relationship between each of these claimed disabilities and service.  The rationale for each opinion noted that the Veteran was not diagnosed or treated for his claimed disabilities during service.  However, service treatment records presently of record are incomplete, and the Veteran has reported in-service complaints regarding and treatment for his hypertension, lumbar spine, cervical spine, and knees.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service medical records to provide a negative opinion).  

Because VA undertook to provide VA examinations to evaluate the Veteran's hypertension and his claimed lumbar spine, cervical spine, and knee disabilities, the Board must ensure that such examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, supplemental medical opinions addressing these claimed disabilities should be obtained.  

The December 2012 VA examination did not address the Veteran's claimed chronic body pain and arthritis.  During the November 2014 hearing, the Veteran's attorney indicated that the Veteran's chronic body pain and arthritis were tied to his lumbar spine, cervical spine, and bilateral knee conditions.  The undersigned clarified the Veteran's contention that his claimed chronic body pain and arthritis were coming from his back, neck, and knees.  The undersigned further noted that chronic body pain and arthritis were listed as separate issues, and asked whether the Veteran wished to withdraw those two separate issues, with the understanding that the claims for service connection for the back, neck, and bilateral knee conditions remained on appeal.  The Veteran's attorney responded that the Veteran might submit a written withdrawal of these appeals within 60 days of the hearing but, at the time of the hearing, desired to leave them in place.  The Veteran has not since withdrawn these issues, and they remain on appeal.  

While the hearing testimony indicates that the Veteran's chronic pain and arthritis are related to his lumbar spine, cervical spine, and knees, evidence of record proximate to and during the pendency of the appeal reflects complaints of pain in the shoulders, elbows, hands, wrists, finger joints, ankles, and feet, and radiculopathic pain in the upper and lower extremities.  Service connection for bilateral plantar fasciitis, bilateral pes planus, and right and left ankle osteoarthritis was denied in a November 2011 rating decision, which the Veteran did not appeal.  During VA treatment in June 2007, the Veteran complained of bilateral elbow and shoulder pain with an onset in 1980.  During treatment in September 2007, he described pain in his shoulders since service.  

In light of the above, the Veteran should be afforded a VA examination to determine whether he has a disability manifested by pain, to include arthritis, in the shoulders, elbows, hands, wrists, and/or finger joints, related to service.  

The Veteran's service treatment records are incomplete; however, he has reported in-service treatment for his claimed disabilities at several locations, including Fort Lewis, Eglin Air Force Base, Fort Ord, and Schofield Barracks.   On remand, the AOJ should request any additional available service treatment records, to include directly from the medical facilities at these locations.  

While the RO asked the Veteran in March 2010 to provide a complete copy of his service treatment records, and made a Formal Finding of Unavailability of his complete service treatment records for the period of service from August 1972 to November 1980, the Veteran was not provided notice which explained the efforts VA made to obtain his service treatment records and informed him that he was ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e) (2014).  On remand, he should be provided such notice.     

Additionally, the claims file indicates that the Veteran had service in the Army National Guard and Reserve.  The AOJ should request any additional service treatment records from the Veteran's National Guard and/or Reserve service.  

The record indicates that there are outstanding treatment records from VA and private facilities/providers which are potentially pertinent to the appeal.  On remand, the following should be obtained:  outstanding records from the Miami, Atlanta, and Augusta VA Medical Centers (VAMCs), any additional records from the San Francisco VAMC, records relating to a September 1998 motor vehicle accident, records regarding cervical spine surgery performed in February 2003, records regarding left knee surgery at the Houston Orthopedic Clinic in 2005, records regarding physical therapy for back pain, records regarding private treatment dated in 2007, outstanding records from Jack Hughston Memorial Hospital, records regarding an aquatic exercise program for arthritis from Jackson Hospital South, records from Dr. E.H., an October 1999 cervical spine MRI and EMG, and September 2000 emergency room records regarding a fall.  

In addition, the claims file reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits related to his hypertension, lumbar spine, cervical spine, left elbow neuropathy, and pain.  While the SSA decision is of record, the medical records underlying that determination should be obtained on remand.    

The record also suggests that the Veteran filed a workers' compensation claim with regard to a left elbow injury.  The AOJ should undertake necessary action to obtain a copy of the determination associated with the Veteran's claim for workers' compensation, as well as copies of all medical records underlying that determination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records:

(1) any outstanding records from the Miami VAMC (to include any additional records dated in March 2007, any additional records dated in May 2008, records dated between October 2007 and December 2009, records dated between December 2010 and August 2013, and records dated since November 2013);

(2) any outstanding records from the Atlanta VAMC (to include records dated prior to March 1999, records regarding left elbow surgery performed in 1999, and records dated since January 2001);

(3) any outstanding records from the Augusta VAMC (to include records dated prior to September 1999, the complete report of a December 1999 CT scan of the cervical spine, records regarding the Veteran's April 2002 admission, and records dated since September 2005); 

(4) any outstanding records from the San Francisco VAMC, dated prior to June 1983 or since August 1983;

(5) records relating to treatment following a September 1998 motor vehicle accident (as described during VA treatment in January 2001); 

(6) records regarding cervical spine surgery performed in February 2003 (as referenced during private treatment in March 2003);

(7) records regarding left knee surgery at the Houston Orthopedic Clinic in 2005 (as referenced during the December 2012 VA examination);

(8) records regarding physical therapy for back pain dated (as referenced during VA treatment in September 2005 and March 2007); 

(9) any additional private treatment records dated in 2007 (as referenced during VA treatment in April, June, and July 2007); 

(10) any outstanding records from Jack Hughston Memorial Hospital (including records dated around March 2007 and records regarding left knee surgery dated in June 2008); 

(11) records regarding an aquatic exercise program for arthritis from Jackson Hospital South (as identified in an October 2007 statement);

(12) records from Dr. E.H. (as referenced in the April 2001 SSA decision); 

(13) an October 1999 cervical spine MRI and EMG (as referenced in the April 2001 SSA decision), and; 

(14) September 2000 emergency room records regarding a fall (as referenced in the April 2001 SSA decision).  

Two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1192 (2012); 38 U.S.C.A. § 5103A(b)(2)(B) (West 2014).

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2. Undertake appropriate action to attempt to verify all of the Veteran's periods of active duty for training (ACDTURA) and/or inactive duty for training (INACDTURA) with the Army Reserve and National Guard.

3. Request from the National Personnel Records Center (NPRC) or any other appropriate entity, any additional service treatment records and/or service personnel records regarding the Veteran's Reserve and National Guard service.

If no additional records are available, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain any additional service treatment records from each of the following locations, to include by directly requesting the records from the medical facilities:

(1) the medical facility at Fort Lewis;

(2) Eglin Air Force Base Hospital;

(3) the medical facility at Fort Ord, and; 

(4) Schofield Barracks Health Clinic.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  Unless complete service treatment records are obtained, provide the Veteran and his attorney with proper notice meeting the requirements of 38 C.F.R. § 3.159(e), with regard to any outstanding service treatment records (including those referenced in the May 2010 Formal Finding of Unavailability).  

6.  Obtain from SSA all records pertaining to the Veteran's claim for disability benefits, including copies of all medical records considered in deciding the claim.  

7.  With any needed assistance from the Veteran, obtain and associate with the claims file all records relating to the Veteran's workers' compensation claim following an injury around May 1983.  If such records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

8.  Schedule the Veteran for an examination to determine the nature and etiology of his disabilities claimed as arthritis and chronic body pain.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

The examiner should identify whether there is arthritis or any other disability manifested by pain in any joint other than the neck, back, knees, ankles, and feet, in particular, whether there is arthritis or any other disability manifested by pain in the shoulders, elbows, hands, wrists, or fingers.  All necessary diagnostic testing, including X-rays, must be completed.

For any joint where arthritis or disability manifested by pain is diagnosed, the examiner must provide an opinion on the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current disability (1) is related to any incident of military service (to include any verified period of ACDUTRA), to include in-service injuries from parachute jumps; or (2) is related to an injury incurred during a period of INACDTURA.

The examiner is advised that the absence of documentation of diagnosis of or treatment for arthritis or a disability manifested by pain during service cannot, standing alone, serve as the basis for a negative opinion regarding the relationship between a current disability and service.

All examination findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

9.  After the above development is completed, request a records review and medical opinion from the examiner who completed the December 2012 VA examinations (or another examiner if the December 2012 examiner is unavailable).

The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician should specifically respond to the following questions:

(1) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current lumbar spine disability (1) is related to any incident of military service (to include any verified period of ACDUTRA), to include in-service injuries from parachute jumps; or (2) is related to an injury incurred during a period of INACDTURA.

The examiner must also address the findings of congenital spinal stenosis on an April 2011 CT scan of the lumbar spine, as reported in the December 2012  VA examination report.  The examiner should address whether the Veteran has a lumbar spine disability, including spinal stenosis, which is a congenital disease or defect.  If the examiner identifies a congenital disease, he must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the congenital or developmental disease first manifested during active duty service or ACDUTRA or was aggravated beyond its natural progression during a period of active duty service or ACDUTRA.  If the disorder was aggravated beyond its natural progression during a period of ACDUTRA, was such worsening caused by the period of ACDUTRA?  If the examiner identifies a congenital defect, he must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran suffered a superimposed disease or injury during active service or during a period of ACDUTRA, resulting in additional disability.

In rendering the above opinions regarding the claimed lumbar spine disability, the examiner must consider any post-service injuries to the back, including a motor vehicle accident around September 1998.  

The examiner is advised that the absence of documentation of diagnosis of or treatment for a lumbar spine disability during service cannot, standing alone, serve as the basis for a negative opinion regarding the relationship between a current disability and service.

(2) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability (1) is related to any incident of military service (to include any verified period of ACDUTRA), to include in-service injuries from parachute jumps; or (2) is related to an injury incurred during a period of INACDTURA.

In rendering the above opinion regarding the claimed cervical spine disability, the examiner must consider any post-service injuries to the back, including a motor vehicle accident around September 1998.  

The examiner is advised that the absence of documentation of diagnosis of or treatment for a cervical spine disability during service cannot, standing alone, serve as the basis for a negative opinion regarding the relationship between a current disability and service.

(3) The examiner must identify all of the Veteran's current right knee disabilities, to include a medial meniscus tear, chondromalacia, and/or osteoarthritis.  With regard to each identified disability, is it at least as likely as not (50 percent or greater probability) that the Veteran's current disability (1) is related to any incident of military service (to include any verified period of ACDUTRA), to include in-service injuries from parachute jumps and/or his duties as a drill sergeant; or (2) is related to an injury incurred during a period of INACDTURA.

The examiner is advised that the absence of documentation of diagnosis of or treatment for a right knee disability during service cannot, standing alone, serve as the basis for a negative opinion regarding the relationship between a current disability and service.

If it is determined that the Veteran has a lumbar and/or cervical spine disability related to service, the examiner should address the following questions:  

(1)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is causally related to a service-connected lumbar and/or cervical spine disability?

(2) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is aggravated beyond the normal course of the condition by a service-connected lumbar and/or cervical spine disability?

(4) The examiner must identify all of the Veteran's current left knee disabilities, to include a medial meniscus tear, a patellar tubercle, and/or osteoarthritis.  With regard to each identified disability, is it at least as likely as not (50 percent or greater probability) that the Veteran's current disability (1) is related to any incident of military service (to include any verified period of ACDUTRA), to include in-service injuries from parachute jumps and/or his duties as a drill sergeant; or (2) is related to an injury incurred during a period of INACDTURA.

The examiner is advised that the absence of documentation of diagnosis of or treatment for a left knee disability during service cannot, standing alone, serve as the basis for a negative opinion regarding the relationship between a current disability and service.

If it is determined that the Veteran has a lumbar and/or cervical spine disability related to service, the examiner should address the following questions:  

(1)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is causally related to a service-connected lumbar and/or cervical spine disability?

(2) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is aggravated beyond the normal course of the condition by a service-connected lumbar and/or cervical spine disability?

(5) Is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension (1) is related to any incident of military service, to include any verified period of ACDUTRA; or (2) is related to an injury incurred during a period of INACDTURA.

The examiner is advised that the absence of documentation of diagnosis of or treatment for hypertension during service cannot, standing alone, serve as the basis for a negative opinion regarding the relationship between a current disability and service.

If it is determined that any of the Veteran's claimed disabilities are related to service, the examiner should address the following questions:  

(1)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is causally related to a service-connected disability, to include medication used to treat a service-connected disability?

(2) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated beyond the normal course of the condition by a service-connected disability, to include medication used to treat a service-connected disability?

All examination findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

9.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


